FILED
                             NOT FOR PUBLICATION                             FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


WENQING ZHANG,                                   No. 13-73287

               Petitioner,                       Agency No. A088-124-663

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Wenqing Zhang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on discrepancies within Zhang’s testimony regarding his work schedule and

church attendance in China, as well as his inconsistent and unresponsive answers

to questions regarding documentary evidence. See id. at 1048 (adverse credibility

finding reasonable under the totality of the circumstances). Zhang’s explanations

do not compel a contrary result. See Zamanov v. Holder, 649 F.3d 969, 974 (9th

Cir. 2011). In the absence of credible testimony, Zhang’s asylum and withholding

of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

      Substantial evidence also supports the agency’s denial of Zhang’s CAT

claim because it was based on the same evidence found not credible and the record

does not otherwise compel the finding that it is more likely than not Zhang would

be tortured by or with the consent or acquiescence of the government if returned to

China. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.


                                         2                                     13-73287